Citation Nr: 1804772	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-33 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with anxiety.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1974 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in November 2014.  The transcript is of record.


FINDING OF FACT

It is at least as likely as not that the Veteran's diagnosed PTSD was caused by in-service personal assault corroborated by her service records.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD with anxiety have been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD has unique evidentiary requirements.  It generally requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran has not been afforded a VA examination; however, one is not necessary.  She has instead provided two opinions from psychiatric care providers diagnosing her with PTSD and attributing the PTSD to in-service personal assault.  The issue is accordingly whether there is credible supporting evidence that the in-service stressor occurred.

The Veteran has identified three in-service stressors that occurred between March and May 1975: (1) a sexual assault during a period of leave, (2) a sexual assault by a fellow kitchen worker service member shortly thereafter, and (3) sexual harassment by a female supervisor.

Credible supporting evidence in the case of in-service personal assault may include sources other than the veteran's service records.  38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011) (holding in PTSD cases where the alleged in-service stressor is a sexual assault, under 38 C.F.R. Â§ 3.304  (f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated.).  Examples of behavior changes may constitute credible evidence, including deterioration in performance.  

Supporting evidence in the record here includes an otherwise clean record that suddenly included two disobedience punishments concurrent with the personal assault and a discharge shortly thereafter.  This sudden, significant, and otherwise unexplained deterioration in performance corroborates the Veteran's otherwise credible testimony of personal assault.  The unexplained nature of this change in behaviour is further supported by the Veteran's character of discharge being honorable despite her being suddenly discharged following multiple punishments.

Service medical records also include a February 1975 report that the Veteran was seen for complaints of a vaginal laceration secondary to intercourse.  While an assault was not reported at that time, the incident does appear to have occurred within the approximate time frame of when the Veteran reports that the first assault occurred.  There are also more contemporaneous complaints of unexplained hip sensations.  Although unexplained, and again make no reference to a personal assault, they are congruent with a panic experience manifesting as otherwise unexplained physical symptoms.  Panic attacks are another example of evidence that can credibly support reported personal assault.  Although perhaps too speculative on its own, it does corroborate the other evidence.


ORDER

Entitlement to service connection for PTSD with anxiety is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


